 1 Shaun Setareh (SBN 204514)
            shaun@setarehlaw.com
 2 Thomas Segal (SBN 222791)
 3 Williamthomas@setarehlaw.com
           M. Pao (SBN 219846)
 4 SETAREHwilliam@setarehlaw.com
               LAW GROUP
   315 South Beverly  Drive, Suite 315
 5 Beverly Hills, California  90212
 6 Telephone:
   Facsimile:
                   (310) 888-7771
                   (310) 888-0109
 7 Attorneys for Plaintiff
 8 John Utne and the Class
 9                              UNITED STATES DISTRICT COURT
10                          NORTHERN DISTRICT OF CALIFORNIA
11
     JOHN UTNE, on behalf of himself, all others   Case No.3:16-cv-01854-RS
12   similarly situated, and the general public,
13                 Plaintiff,                      JOINT STIPULATION AND [PROPOSED]
14                                                 ORDER TO EXTEND EXPERT
     vs.                                           DEADLINES, DEFENDANT’S
15                                                 DECERTIFICATION MOTION
     HOME DEPOT U.S.A., INC., a Delaware           BRIEFING DEADLINES, PRETRIAL
16   corporation; and DOES 1-50, inclusive,        CONFERENCE AND TRIAL DATE
                                                    AS MODIFIED BY THE COURT
17
                   Defendants.
18
                                                   Action Filed: March 8, 2016
19
20
21
22
23
24
25
26
27
28

      JOINT STIPULATION AND [PROPOSED] ORDER TO EXTEND EXPERT DEADLINES, DEFENDANT’S
      DECERTIFICATION MOTION BRIEFING DEADLINES, PRETRIAL CONFERENCE AND TRIAL DATE
 1                                             JOINT STIPULATION

 2            This Joint Stipulation to extend expert deadlines, Defendant’s decertification motion briefing

 3 deadlines, pretrial deadlines and trial date is made by and between plaintiff John Utne and defendant
 4 Home Depot U.S.A., Inc., through their respective counsel of record:
 5            1.      Pursuant to the Court’s Case Management Order (DE 116), as amended (DE 158),

 6 Plaintiff has designated three experts for trial, and defendant has designated one expert.
 7            2.      Defendant has produced a voluminous quantity of material related to the expert report of

 8 Robert Crandall, including 30 hard drives of video footage and 15,000 pages of documents. After meeting
 9 and conferring, defendant has agreed to produce additional material to plaintiff in connection with Mr.
10 Crandall’s report to expedite completion of expert discovery.
11            3.      Plaintiff’s expert, Dr. Jon Krosnick, has produced a 597-page report and a voluminous

12 documents and data that defendant’s expert needs time to review and analyze. In addition, on January 14,
13 2020 (DE 172), the Court overruled plaintiff’s objections to the Magistrate Judge’s December 27, 2019
14 Order Regarding Expert Discovery Dispute (DE 165) and compelled Dr. Krosnick to produce documents
15 and information related to individual respondents. Plaintiff also has agreed to produce additional material
16 to defendant after meeting and conferring in connection with the reports of its other experts.
17            4.      Given the volume of discovery and supplemental productions by the experts for both

18 sides, both plaintiff and defendant and their experts need additional time to review and analyze these
19 materials prior to conducting expert depositions and the presentation of rebuttal experts. The parties
20 believe the current expert discovery schedule is not feasible in light of these developments, including the
21 Court’s recent orders on discovery and the parties’ good faith efforts to resolve other matters related to
22 expert discovery.
23            5.      In addition, because much of the expert discovery relates to defendant’s pending motion

24 for decertification, and such discovery and the decertification motion will impact the parties’ preparation
25 for the pretrial conference and trial, the parties believe it is necessary to continue the briefing schedule and
26 hearing date for the pending decertification motion, all pretrial deadlines and the trial date.
27            6.      Based on the foregoing, the parties agree to extend all deadlines and dates in this case by

28 approximately 30 days. The parties respectfully request that the Court adopt the below proposed revised
                                                           -1-
       JOINT STIPULATION AND [PROPOSED] ORDER TO EXTEND EXPERT DEADLINES, DEFENDANT’S
       DECERTIFICATION MOTION BRIEFING DEADLINES, PRETRIAL CONFERENCE AND TRIAL DATE
 1 case schedule.
 2
                                         EVENT                                             PROPOSED DATE
 3
        Rebuttal and Supplemental Expert Designation Deadline                                     March 2, 2020
 4
        Plaintiff’s Opposition to Defendant’s Decertification Motion Deadline                     March 2, 2020
 5
        Defendant’s Reply ISO Defendant’s Decertification Motion Deadline                           April 6, 2020
 6
        Last Day for Hearing Pretrial Motions                                                       April 2, 2020
 7
        Completion of Expert Discovery                                                            April 13, 2020
 8
        Hearing Date for Defendant’s Decertification Motion                              May 7, 2020, 1:30 p.m.
 9
        Pretrial Conference                                                            July 22, 2020, 10:00 a.m.
10
        Trial Date                                                                           September 21, 2020
11
12           7.      The parties request however that as to the trial that the trial be dark on Jewish holidays that

13 may overlap with it, which some members of Plaintiff’s trial team observe, and that jurors may also observe.
14 Those dates include September 18 through 20 (Rosh Hashanah), September 28 (Yom Kippur), and October
15 3, 4, 10 and 11 (Sukkot).
16
             8.      To date, the following deadlines in this action have been modified: Stipulation to Continue
17
     Initial Case Management Conference and Order granting same (Dkt Nos. 17 and 18); Stipulation to
18
     Continue Class Certification Briefing and Hearing and Order granting same (Dkt Nos. 35 ad 36); Stipulation
19
     to Continue Briefing and Hearing and Order granting same (Dkt Nos. 110 and 111); Defendant’s Motion to
20
     Enlarge Time to Oppose Plaintiff’s Motion for Partial Summary Judgment and Order granting same (Dkt
21
     Nos. 122 and 124); Stipulation to Extend Plaintiff’s Deadline to Oppose Motion for Partial Summary
22
     Judgment and Order Granting Same (Dkt 130); Stipulation to Extend Expert Deadlines, Defendant’s
23
     Decertification Motion Deadline, Pretrial Conference and Trial Date (Dkt 144); Stipulation to Extend Expert
24
     Deadlines, Decertification Motion Deadline, Pretrial Conference and Trial Date (Dkt 151) and Stipulation to
25
     Set Briefing Schedule and Hearing Date for Defendant’s Motion to Decertify (Dkt 155); and Stipulation to
26
     Extend Expert Deadlines, Defendant’s Decertification Motion Briefing Deadlines, Pretrial Conference, and
27
     Trial Date (DE 158).
28
                                                          -2-
       JOINT STIPULATION AND [PROPOSED] ORDER TO EXTEND EXPERT DEADLINES, DEFENDANT’S
       DECERTIFICATION MOTION BRIEFING DEADLINES, PRETRIAL CONFERENCE AND TRIAL DATE
 1          IT IS SO STIPULATED.

 2 Dated: January 29, 2020                 SETAREH LAW GROUP
 3
 4                                         By: ___/s/ Shaun Setareh__________________
                                                  Shaun Setareh
 5                                                Attorneys for Plaintiff John Utne and the Class
 6 Dated: January 29, 2020                  AKIN GUMP STRAUSS HAUER & FELD LLP
 7
 8
                                           By:    /s/ Donna M. Mezias
 9                                                  Donna M. Mezias
                                                    Attorneys for Defendant Home Depot U.S.A., Inc.
10
11
            Pursuant to Civil Local Rule 5-1(i)(3), the filer attests that concurrence in the filing of this
12
     document has been obtained from each of the above signatories.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                       -3-
      JOINT STIPULATION AND [PROPOSED] ORDER TO EXTEND EXPERT DEADLINES, DEFENDANT’S
      DECERTIFICATION MOTION BRIEFING DEADLINES, PRETRIAL CONFERENCE AND TRIAL DATE
 1                                          [PROPOSED] ORDER             AS MODIFIED BY THE COURT

 2          GOOD CAUSE APPEARING, IT IS HEREBY ORDERED that the following deadlines

 3 and hearing date are entered:
 4                                      EVENT                                         PROPOSED DATE
 5     Rebuttal and Supplemental Expert Designation Deadline                                 March 2, 2020
 6     Plaintiff’s Opposition to Defendant’s Decertification Motion Deadline                 March 2, 2020
 7     Defendant’s Reply ISO Defendant’s Decertification Motion Deadline                      April 6, 2020
 8     Last Day for Hearing Pretrial Motions                                                  April 2, 2020
 9     Completion of Expert Discovery                                                        April 13, 2020
10     Hearing Date for Defendant’s Decertification Motion                           May 7, 2020, 1:30 p.m.
11                                                                             September 23,
       Pretrial Conference                                                         July 22, 2020, 10:00 a.m.
12                                                                              October 13,
       Trial Date                                                                       September 21, 2020
13
14 Dated: ___________________
          1/30/2020                                          ______________________________
                                                              Honorable Richard Seeborg
15                                                            United States District Judge
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                       -4-
      JOINT STIPULATION AND [PROPOSED] ORDER TO EXTEND EXPERT DEADLINES, DEFENDANT’S
      DECERTIFICATION MOTION BRIEFING DEADLINES, PRETRIAL CONFERENCE AND TRIAL DATE
